COX, Judge
(concurring):
In the present case, the military judge ruled against appellant on three very close issues, thus creating difficult appellate questions. They are difficult because in a court-martial without members, the judge encounters the existence of much evidence that may or may not be relevant to his decision on the facts.
I think one might agree with me that there are two types of evidence that influence decisions:
—One I will call essential evidence, which is evidence that proves an element of the offense or proves the existence of a defense to a charge. Without this evidence, the proposition fails for want of proof. For example, if evidence of penetration is ruled out, there can be no finding of rape; if evidence of identification is ruled out, the accused is not tied to the offense. This type of evidence requires the most astute ruling from a military judge because a case rises or falls on its existence. If he erroneously admits or excludes essential evidence, he commits reversible error.
—The other I will call credibility or impeaching evidence, which is evidence that makes more or less probable the believability or existence of essential evidence. With this evidence, a military judge can give an accused a break and rule more generously in his favor. Why? Because the danger of unfair prejudice to the Government is greatly diminished. The military judge is in the unique position of knowing what evidence is persuasive to him. However, in a trial with court members, the Weight or persuasiveness of the evidence would be unknown to him. I contend, therefore, that it is really immaterial to the Government’s case what evidence a military judge admits or rejects in a trial without members if all that evidence can do is persuade him as to the believability or credibility of the essential evidence. It is the Government’s burden of persuasion that has importance, not trial counsel’s effectiveness in keeping evidence out of the record. I sometimes wonder why the Government even bothers to object to admission of this type of evidence in a trial before military judge alone.
In this case, the military judge struggled mightily with admissibility of the polygraph results and then ruled that they would not be accepted in evidence. Poly*290graph test results constitute a type of credibility evidence. United States v. Gipson, 24 M.J. 246, 252-53 (C.M.A.1987). Nothing was gained here by excluding from the record of trial the evidence which the judge had carefully considered already. Obviously he had rejected the evidence as being nonpersuasive or not relevant to him. Likewise, the evidence of the “buy off” was credibility evidence. Nothing was gained by letting it into evidence. See United States v. Kinman, 25 M.J. 99, 104 n. 3 (C.M.A.1987) (Cox, J., dissenting), where I state:
I am not trying to give a military judge sitting alone a way to “cop-out” on tough rulings. I am just trying to emphasize that in a trial without members, a distinction should be made between that evidence which proves elements of an offense or defense, and evidence which persuades the military judge as to what to believe or disbelieve. The former evidence must be carefully ruled upon; the latter can be viewed with a broader perspective, particularly as it pertains to the right of an accused to present exculpatory evidence. If the evidence is in the record, the accused certainly cannot complain.
The reason I concur here is that the military judge consistently ruled out evidence which supported appellant’s defense and gave heavy weight to the evidence of the “buy-out” agreement. I am not satisfied that these errors were harmless notwithstanding the fact that the judge could have ruled in appellant’s favor on each issue and still found him guilty. All of his rulings went to credibility, not “essential” elements of the offense.